Case 5:20-cv-00829-JVS-MRW Document4 Filed 07/01/20 Page1iof1 Page ID #:39

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. ED CV 20-829 JVS (MRW) Date July 1, 2020
Title Meador v. United States
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. Petitioner Meador is ordered to show cause why this action should not be

dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41.

2. Petitioner filed this habeas corpus action in April 2020. Magistrate Judge
Wilner ordered Petitioner to submit a supplemental statement explaining “why he is
entitled to pursue relief of his original criminal conviction under Section 2241 in this
district [ ] rather than in the district in which he was tried, convicted, and sentenced.”
(Docket # 3 at 1.)

3. The Court’s order gave Plaintiff until the end of May 2020 to file his
response. (Id.) Plaintiff failed file a supplemental statement by that deadline.

4. Therefore, Petitioner is ORDERED to show cause why the action should not
be dismissed. To avoid dismissal, Petitioner will submit his supplemental statement plus
an explanation as to why he failed to comply with the Court’s earlier order. Failure to do
so may lead the Court to conclude that Petitioner has no interest in prosecuting this action
further. Petitioner’s submissions will be due by July 31.

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
